Citation Nr: 1518143	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes.

2.  Entitlement to nonservice-connected burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1944 to May 1946.  Appellant is a fiduciary appealing on behalf of the Veteran's son.  The Veteran died in October 2009.  At the time of his death, he had an appeal pending with regard to entitlement to special monthly pension benefits based on the need for aid and attendance.  

38 U.S.C.A § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008 for the purpose of processing any pending claims to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant.  38 U.S.C.A. § 5121A (West 2014).  38 U.S.C.A. § 5121(a) provides that any VA benefits accrued but unpaid at the date of the veteran's death will go first to the veteran's spouse, second to the veteran's children, and third to any dependent parents.  See also 38 C.F.R.		 § 3.1000(a)(1) (2014).  Accrued benefits may also be paid as may be necessary to reimburse any individual who bore the expense of the veteran's last sickness or burial.  38 C.F.R. § 3.1000(a)(4). 

For purposes of this section, and in pertinent part, a "child" is defined as an unmarried person who is a legitimate child, who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, and who, before the age of 18 years, became permanently incapable of self support.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2014).  To be eligible for accrued benefits, an individual must meet the definition of "child" at the time of the veteran's (or payee's) death.  38 C.F.R. § 3.1000(d)(2).

Here, there is no dispute that the appellant's son is the Veteran's biological son and became permanently incapable of self-support prior to the age of 18.  In an October 1988 sworn statement, Dr. S.N. noted that the Veteran's son had Down syndrome and was mentally incompetent and incapable of handling his own affairs.  As such, the appellant's son is a "child" under 38 U.S.C.A. § 5121A and meets the criteria as a valid substitute claimant for the Veteran.  In December 2009, the appellant, as the legal guardian and on behalf of the Veteran's son, filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  

In July 2014, the appellant's daughter testified, on the behalf of the appellant, before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  Prior to his death in October 2009, the Veteran was unable to care for himself and the impairment caused by the Veteran's nonservice-connected disabilities required the care or assistance of another on a regular basis.

2.  For the entire period on appeal, the Veteran's countable annual income did not exceed VA's maximum annual pension rates for permanent and total disability for a veteran with no dependents who required the regular aid and attendance of another person.

3.  The Veteran was receiving VA pension benefits at the time of his death.



CONCLUSIONS OF LAW

1. The Veteran's countable annual income was not in excess of the prescribed limit for entitlement to nonservice-connected disability pension benefits during any part of the appeal period.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).

2. Resolving reasonable doubt in favor of the appellant, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met for accrued benefits purposes.  38 U.S.C.A.		 §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2014).

3.  The criteria for payment of nonservice-connected burial benefits have been met.  38 U.S.C.A. §§ 2302-2308 (West 2014); 38 C.F.R. §§ 3.1600-3.1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Pension Benefits

Improved nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4) (2014).  The appellant's appeal arises from the determination that the Veteran's income exceeds the maximum annual disability pension limit.

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R.		 § 3.271(a).  The following are excluded from countable income for the purpose of determining entitlement to pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272.  

Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1MR, Part V, subpart I, Chapter 3, Section D, 13(k), (l).

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2014).  Effective December 1, 2007, the maximum annual rate of improved pension for permanent and total disability for a veteran with no dependents who required the regular aid and attendance of another person was $18,654.  The maximum annual rate was increased to $19,736, effective December 1, 2008.  See Veterans Benefits Administration Manual M21-1, Part I, Appendix B.  To be deducted from countable income, medical expenses must have exceeded five percent of the yearly MAPR, or $932 in 2008 and $986 in 2009.  See id.

Special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b).  To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

In May and July 2008 letters, Dr. S.K. and Dr. E.J. indicated that the Veteran's condition had progressively deteriorated, 24 hour per day assistance was required to prevent further falls or injuries from occurring due to confusion and difficulty in walking, and the Veteran was unable to care for himself.  A need for aid and attendance includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  38 C.F.R. § 3.352(a).  

The weight of the evidence of record does not reflect that the Veteran's physical condition improved prior to his death in October 2009.  As such, the Board finds that the evidence of record demonstrates that the Veteran was in constant need for the regular assistance of another person for the entire appeal period.  Accordingly, the Board finds that the evidence of record establishes factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  

As such, the only remaining question is whether the Veteran's income exceeded the specified MAPR for any part of the appeal period.  After a review of all the evidence of record, the Board finds that his adjusted countable income did not exceed the maximum countable income for improved pension purposes.  

A July 2008 rating decision granted special monthly pension based on the need for aid and attendance effective September 2007.  In an August 2009 letter, the RO notified the Veteran that they had retroactively reduced his disability pension benefits effective January 1, 2008, and terminated his benefits effective January 1, 2009.  This created an overpayment of $26,319, which was subsequently waived by VA.  See October 2009 decision on waiver of indebtedness.  The Board finds the practical impact of this waiver of overpayment is to render moot the issue of entitlement to special monthly pension benefits prior to 2009 as the Veteran received the full special monthly pension payments in 2008 and VA has waived any alleged overpayment.  As such, the Board will only analyze the appellant's appeal based on the Veteran's income and expense amounts for the 2009 calendar year until the Veteran's death in October 2009.  

The evidence shows that the Veteran was in receipt of SSA benefits with a yearly 2009 total of $18,304.  The evidence reflects that he also was in receipt of monthly pension benefits of $328.79, totaling $3,288 for 2009 (January to October 2009).  He also had income from an IRA distribution totalling $600 and interest and dividends totaling $6,310.  Further, the evidence of record reflects that he had unreimbursed medical expenses totally $33,709 in 2009 with $32,723 excluded from countable income as medical expenses in excess of 5 percent of the MAPR.  See copies of caregiver receipts dated in 2009.   

Based on the above, for the period from January 1, 2009, the Veteran's income of $28,502, minus unreimbursed medical expenses of $32,723, did not exceed the applicable MAPR in effect for 2009.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Accordingly, the Board finds that his income was not excessive for improved pension purposes, and entitlement to special monthly pension based on aid and attendance is warranted, for accrued benefits purposes.  As he was already paid at full special monthly pension benefits through August 2009, the practical effect of this decision is that the appellant (on behalf of the Veteran's son) is entitled to accrued special monthly pension benefits for September and October 2009.

Nonservice-Connected Burial Benefits

The appellant, on behalf of the Veteran's son, is also seeking nonservice-connected burial benefits.  A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600.  

As pertinent here, if a veteran's death is not service connected, payment of a burial allowance may be made, provided that one of the following four conditions is met: (1) the deceased veteran served during a period of war and was discharged or released from active service for a disability, no next of kin or other person is claiming the body, and there are insufficient resources in the veteran's estate to cover burial and funeral expenses; (2) at the time of death, the veteran was in receipt of compensation (or but for the receipt of military retired pay the veteran would have been in receipt of VA compensation); (3) at the time of death, the veteran was in receipt of VA pension benefits; or (4) the veteran had an original or reopened claim pending for either pension or compensation at the time of death, and there was on the date of death sufficient evidence in the claims file to have supported an award.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

Here, the Board finds that the criteria for payment of nonservice-connected burial benefits have been met.  Specifically, as discussed above, the Veteran had an appeal pending for pension benefits at the time of his death and there was sufficient evidence in the claims file to have supported an award, which the Board has granted herein; therefore, nonservice-connected burial benefits are warranted. 


Duties to Notify and Assist

Finally, VA satisfied its duty to notify and assist the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained above, the Board is granting special monthly pension benefits based on the need for the regular aid and attendance of another person for accrued benefits purposes and nonservice-connected burial benefits, constituting a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Special monthly pension benefits based on the need for regular aid and attendance, for accrued benefits purposes, is granted.

Nonservice-connected burial benefits are granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


